Citation Nr: 1418273	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-41 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.  

The Veteran testified at a hearing before the Board in November 2011.  A copy of the transcript is of record.  The judge who presided at the Board hearing has since retired.  In October 2013, the Veteran was informed of his right to another hearing but he declined.

These issues were previously before the Board on two occasions.  First, in February 2012, the Board remanded both issues for an updated examination.  The requested development was completed and the matters properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  In December 2012, the Board denied service connection for a back disorder, and remanded the issue of a right hip disorder for additional development, including a supplemental medical opinion.  The requested development regarding the right hip disorder was completed and this matter has properly returned to the Board.

The Veteran appealed the denial of service connection for a back disorder to the Veterans Claims Court (Court).  In an August 2013 Joint Motion (JMR), the Court Clerk vacated the Board's decision and remanded the issue for a more complete reasons and bases.  In November 2013, he requested a sixty day extension in order to obtain a private medical opinion.  The extension was granted, however to date no additional medical evidence has been submitted to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A right hip disorder has been related to in-service paratrooper jumping.

2.  A current back disorder was not shown during service, not continuous since service, and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  A right hip disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  A back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Right Hip

While service treatment records do not reflect the Veteran made any complaint of, or sought treatment for, a right hip disorder during service, his DD-214 reflects the he served in the airborne division.  He estimated he completed a total of 17 jumps during his active service.  He described the jumps which hurt his right hip worst where the jumps performed in winter, when he landed on frozen ground.  The evidence also includes a written statement from a fellow service member who described the Veteran as "gimpy" and "limping badly" following at least two of the jumps they completed together.  Therefore, there is some suggestion of an in-service injury to the right hip.

Post-service medical records establish that the Veteran has been diagnosed with osteoarthritis of the right hip with cam deformity.  Accordingly, a current right hip disability is shown.  There are no medical records demonstrating a right hip disorder prior to approximately 2006.  However, throughout the period on appeal he has consistently asserted that he experienced pain in his right hip continuously since his active service.

In March 2012, the Veteran was provided with a VA examination.  The examiner opined that the Veteran's right hip disorder was due to a significant cam deformity, a condition which pre-existed his service.  However, in February 2013, the Veteran was provided with an additional examination, and this examiner opined that any cam deformity "most certainly would have increased in severity with [h]is paratrooper activities."  

Although the examiner indicated the Veteran's right hip disorder was less likely than not cause by service, he opined that a jamming injury resulting from paratrooper jumps could have resulted in the current degenerative changes.  Moreover, the evidence also includes a May 2010 letter from Dr. J.O. and a November 2012 letter from Dr. M.G. who each opined the Veteran's current hip condition was directly related to his active service, including paratrooper jumps.

Accordingly, affording all benefit of the doubt to the Veteran, his right hip disorder was caused by his active service, including paratrooper jumps.  Therefore, service connection is warranted and the appeal is granted.

Back

The Veteran has consistently related his current back disorder to active duty.  Specifically, he described injuring his back during a training exercise in jump school when his instructor hooked the static line to his back in a manner which caused him to flip and hurt his back.  As a result of this injury, he was not able to perform the parachute landing fall, and could not complete that cycle of jump school.  However, after a period of rest he was able to return to and complete jump school.

Service treatment records were reviewed, but do not reflect the Veteran injured his back as described above, or otherwise made any complaint of back symptomatology.  Instead, at his November 1957 separation examination, his spine was found to be in normal condition.  In the accompanying Report of Medical History, he indicated his health was "good" and specifically denied experiencing any arthritis or other bone or joint deformity.  Finally, his own assertions that he continued jump school after a period of rest suggests that no permanent residual resulted from any in-service injury to his back during his first jump school cycle.  Therefore, service treatment records do not show a chronic back disorder.

Throughout the appeal period, the Veteran has consistently asserted that he experienced pain in his back continuously since service.  However, as will be discussed, this assertion is contradicted by his medical records.

Post-service medical records do not establish the Veteran sought any medical treatment for a back disorder for several decades following service.  Instead, in the earliest medical treatment record from June 2004, the VA physician specifically indicated that the Veteran did not have any neurological or musculoskeletal back pain.  In his earliest documented complaint of back pain, from February 2005, he related his back pain to his old age.  The clinical record reflects that he "[h]as noted problems with his lower back and thinks this is due to his age."  Throughout 2005, he continued to report experiencing low back pain, but did not relate this pain to his active service.

Therefore, despite his assertions made during the course of the appeal, the Veteran's statements made during the course of medical treatment do not establish he experienced constant back pain since his active service.  Instead, he first denied experiencing back pain, and then related that pain to his old age.  The Board may properly assign more probative value to lay statements made for treatment purposes than subsequent statements made for compensation purposes.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  Therefore, the Board finds that his statements made during the course of medical treatment are more persuasive and suggest that he did not experience continuous back pain since service.

In November 2006, the Veteran again reported experiencing low back pain.  Upon examination the VA physician noted no tenderness, but the Veteran did have mildly decreased range of motion with forward flexion.  An x-ray of the lumbar spine from July 2008 revealed normal alignment with no fracture, but degenerative disc disease with loss of disc space height and degenerative facet disease was present at L5/S1.  

In a May 2010 letter, the Veteran's private physician, Dr. J.O., opined that the Veteran's current back disorder was directly related to his active service, "as he has no significant history other than his service as a cause of his condition."  However, the private physician did not provide a rationale in support of his opinion.  Because the examiner provided no reasoned medical explanation for his conclusion which could be evaluated by the Board, the private physician's medical opinion is less probative.

In March 2012, the Veteran was provided with a VA examination.  The examiner reviewed his claims file, including his history of in-service paratrooper jumps, as well as personally interviewed and examined the Veteran.  The diagnosis was degenerative disk disease of L5-S1.  The examiner suggested that the repetitive nature of the Veteran's in-service impact history could play a role in the development of his current back disorder; however, he also noted the incidence of degenerative disk disease increased with age.  

The examiner reflected that there was no record indicating back pain in service, and noted in the decades since service many things could have contributed to the Veteran's current condition.  The examiner therefore concluded, "It is not possible to state without resorting to more than mere speculation whether or not his military service has played a role in the development of his back condition."

A conclusion that an etiology opinion is not possible without resort to speculation is a medical opinion and may be relied upon by the Board if the examiner explains the basis for such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the examiner gave several reasons for his inability to reach an etiology conclusion.  He noted there was no record of any back treatment or injury in service, and the evidence does not include treatment records until several decades since separation.  Essentially, the examiner is asserting that he could not find sufficient reasons to connect the Veteran's current disability to his military service.  

This reasoning is based on a lack of evidence of any nexus with service, despite a full review of the Veteran's medical and service history.  The examiner's opinion provided a rationale for his inability to find service connection, and was based on a complete and accurate review of the record, as well as personally interviewing and examining the Veteran.  As such, the Board finds this medical examination is adequate and may be relied upon by the Board.  Therefore, although this report does not provide evidence against the Veteran's claim, the examiner's opinion suggests that the medical evidence does not establish the Veteran's current disability was related to service.

Based on all the foregoing, the Board finds the evidence does not establish the Veteran's current back disorder either began during, or was otherwise caused by, his active service.  The Board has considered the Veteran's testimony regarding an in-service back injury.  However, his own testimony regarding his ability to complete jump school following a period of rest suggest any residual resulting from the in-service injury was not permanent.  Moreover, service treatment records do not establish that he sought any medical treatment for his back, and his back was normal at separation.  The evidence does not establish the Veteran sought any medical treatment for his back pain until nearly fifty years after his separation from service, suggesting he did not experience back symptoms consistently since service.

Finally, the medical evidence does not otherwise establish the Veteran's current back disorder is related to service.  The private physician's May 2010 letter does not contain any medical rationale for his opinion, and is therefore less probative.  The March 2012 examiner provided a rationale as to why he could not opine the Veteran's current back disorder was related to his active service.  Therefore, the Board finds the most persuasive evidence is his own statements which suggest an in-service resolution of any back injury, and his statements made during the course of medical treatment which suggest that his back pain did not start for several decades after service.  Accordingly, the weight of evidence does not establish the Veteran's current back disorder began during, or was otherwise caused by, his active service, and service connected is denied.

Duty to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September and October 2009 that fully addressed all notice elements, and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, and what type of information and evidence was needed to establish disability ratings and effective dates.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service private and VA treatment records have all been obtained and associated with the claims file.  The Veteran also provided testimony at a hearing before the Board in November 2011 that was in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The adequacy of this examination has been has challenged, citing the examiner's failure to provide an etiology opinion.  However, as discussed above, the Board finds that the examiner's opinion that he could not reach a conclusion without resorting to speculation was supported by a rationale based on a complete review of the Veteran's claims file.  As such, the Board finds that the medical examination provided by the VA was adequate, and the Board's duty to assist has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a right hip disorder is granted.

Service connection for a back disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


